Citation Nr: 0008206	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-14 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD), cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1970 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's request to 
reopen his claim for entitlement to service connection for 
degenerative joint disease, cervical spine.  Following a 
hearing at the RO, the Hearing Officer, in a supplemental 
statement of the case dated May 1999, found that new and 
material evidence had been received by the veteran to reopen 
his claim.  However, the veteran's claim for entitlement to 
service connection for DJD of the cervical spine was denied.


FINDINGS OF FACT

DJD of the cervical spine was not present during service and 
is not related to any incident of service.  


CONCLUSION OF LAW

DJD of the cervical spine was not the result of disease or 
injury incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds, as did the Hearing 
Officer, that the veteran's claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
record shows medical diagnosis of a cervical spine disability 
and a private physician's opinion that the veteran's DJD of 
the cervical spine is related to his cervical spine injury in 
service.  The Board is also satisfied that sufficient 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that his DJD of the cervical spine is 
the result of an injury he sustained from an accident in 
service.  In this regard, the veteran's service medical 
records do reflect that while stationed in England in January 
1972, the veteran was found lying in a warehouse with 2 
stringers of Bailey Bridging set each weighing 400 lbs. 
across his back.  X-rays were taken and the examination 
showed abrasions and contusions to the left shoulder.  
Service medical records from September 1970 to July 1972 
confirm that the veteran was treated for complaints of pain 
in the low and mid back.  The veteran was hospitalized on two 
occasions for evaluation of complaints of low back pain.  The 
veteran's service medical records and separation examination 
dated July 1972 do not show complaints, treatment or 
diagnosis of a cervical spine disorder.

A September 1973 VA examination noted no complaints of the 
cervical spine.  A May 1977 VA examination notes a history of 
back injury in 1973 in a truck accident and it was also noted 
that the veteran fell from a pipe in 1975 with injury to the 
thoracic spine.  The examination noted no complaints or 
findings related to the cervical spine.  In a January 1995 VA 
examination the veteran gave a history of back injury while 
turning a valve at his job in 1977.  The examination 
indicated complaints of low back and chest pain with 
tenderness over the nuchal line and spinous process of C7.  
The diagnoses were post-traumatic degenerative joint disease 
of the cervical, thoracic, and lumbar spine.  A September 
1995 VA examination revealed x-ray findings of minimal disc 
space narrowing at the C5-6 and C6-7.  The diagnosis was 
degenerative changes, minimal, cervical spine.  The examiner 
opined that based on the history and x-ray changes, there was 
no etiological relationship between the veteran's symptomatic 
neck and his previous diagnosis of post-traumatic 
degenerative changes of the thoracic and lumbar spine.  

VA outpatient treatment records dated December 1991 to March 
1992 show the veteran was seen for complaints of swelling in 
the neck and back pain after lifting a 25 to 30 lb. rock.  
The veteran had normal range of motion of the cervical spine.  
Treatment reports dated February 1997 to January 1998 show 
complaints of pain in the cervical, thoracic, and lumbar 
spine.  It was noted that the cervical spine was improved 
following surgery by the veteran's private physician.  

Private hospital report dated December 1973 shows that the 
veteran was hospitalized and treated following a truck 
accident.  He had complaints of pain in the back, neck and 
left hip.  The examination noted extreme tenderness to 
cervical, dorsal and lumbar areas and was not able to 
tolerate deep massage.  The diagnosis was acute cervical and 
lumbar strain with possible HNP.  A report from Ken P. 
Coffey, M.D., dated January 1998 indicates radiological 
evidence of interbody fusion C6-7 with anterior plate and 
straightening of normal lordosis with limited flexion of the 
low cervical spine.

A statement from John W. Ellis, M.D., dated November 1998 
indicates a history of injury to the shoulders and neck in 
service when 800 lbs. of steel I-beams fell on the veteran 
and pinned him to the ground.  The veteran reported having 
problems with his back and neck ever since the accident.  The 
examiner opined that the cervical spine impairment arose out 
of the accident during service when the veteran was hit in 
the neck and shoulder area by the steel I-beams.

In a May 1992 RO hearing, the veteran testified to the injury 
to his back in service and to further injury to his back and 
neck in a truck accident, a fall from a pipe, lifting a rock, 
and turning a valve.  In his RO hearing dated September 1998, 
the veteran claimed no further injuries since service.

Turning to the merits of the veteran's claim, however, the 
Board finds that there is insufficient evidence to establish 
service connection for DJD of the cervical spine.  This 
conclusion is based on the medical evidence of record, which, 
simply stated, fails to demonstrate that there is a causal or 
etiological relationship between the veteran's current DJD of 
the cervical spine and any injury or disease incurred during 
active service.

As noted at the onset, the Board has accepted the November 
1998 private examiner's opinion as true for purposes of 
finding a well grounded claim.  However, the opinion is not 
sufficient medical evidence upon which to grant service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has made clear that medical opinions based on 
a history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.  It 
is again pertinent to note that there was no injury to the 
veteran's cervical spine at the time of the January 1972 
accident, or any complaints, treatment or diagnosis of a 
cervical spine disorder during service.  The November 1998 
medical opinion does not mention the post-service injuries 
sustained by the veteran as related to other examiners and as 
testified to in his May 1992 RO hearing.  It is apparent that 
the November 1998 examiner who noted a casual link did not 
review the veteran's claims file.  Thus, to the extent that 
the opinion was based on a recitation by the veteran of his 
own medical history, the information is not probative 
evidence as to the etiology of the disorder.

Service medical records do not show that the veteran suffered 
an injury to his neck in service or had any complaints, 
treatment or diagnosis of a neck disorder in service.  The VA 
examination in September 1973 noted no complaints of the 
cervical spine.  The September 1995 VA examiner opined that 
there was no relationship between the DJD of the cervical 
spine and disabilities of the thoracic and lumbar spine.

As to the veteran's statements concerning such a 
relationship, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters are not sufficient, in conjunction 
with the other evidence of record, to establish service 
connection for DJD of the cervical spine.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, as a state of equipoise of the positive evidence and 
the negative evidence does not exist, the benefit-of-the-
doubt doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert, 
1 Vet. App. at 49, does not apply in this case.


ORDER

Entitlement to service connection for DJD of the cervical 
spine is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

